PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Armin Pitzer, et al.
Application No. 16/003,349
Filed: June 8, 2018
Attorney Docket No. KRAUP192USA
For: OPTICAL NETWORK POWER CONSUMPTION MITIGATION
:
:
:
:   DECISION GRANTING PETITION
:        UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed March 25, 2022 and supplemented June 20, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Kieran O’Leary appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2). 

Petitioner is advised that the issue fee paid on May 7, 2020 in the above-identified application, cannot be refunded. If, however, the above-identified application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance. 1

The application is being referred to Technology Center AU 2636 for further processing of the request for continued examination and for consideration of the concurrently filed application data sheet (ADS), substitute statement in lieu of the inventor’s oath and declaration along with a request to correct the applicant’s name under 37 CFR 1.46(c)(1).

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-1600.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.